This court will not entertain a case reserved by the superior court on a motion for a nonsuit, for advice as to whether the nonsuit should be granted.Assumpsit, tried in the superior court for Hartford County. The defendants moved for a nonsuit. The record recited the plaintiffs’ evidence, and concluded as follows: — “ If upon said evidence, or so much. thereof as may be legally admissible, the plaintiffs have failed to make out a prima facie case, this court will grant said motion for a nonsuit; and all questions respecting the admissibility of said testimony and the question whether said evidence is sufficient to make out a prima facie case for the plaintiffs, and what judgment should be rendered thereon, are reserved for the advice of the Supreme Court of Errors.” The parties were desirous to proceed with the hearing in this court upon the case as presented by the record, but the court were unanimously of opinion that the question of granting a nonsuit must in all cases be decided in the first instance by the court below, and that no judgment having been rendered in this case, and this court having no power to advise one, the questions of evidence could not be considered, as it did not appear that a decision of these would necessarily affect the decision of the cause.